Citation Nr: 1225216	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease status post laminectomies for recurrent herniated nucleus pulposus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel





INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for lumbar spine degenerative disc disease status post laminectomies for recurrent herniated nucleus pulposus.  Service treatment records reveal complaints of low back pain in 1961 to include hospitalization for his back complaints.  The separation examination revealed normal findings for the spine, other musculoskeletal.  

When examined in November 2006, the Veteran reported a history of in-service back pain which required hospitalization for 14 days.  He expressed that he continued to have back problems since then but ignored it.  Severe pain, however began in the mid 1980s culminating in a laminectomy in 1986.  The VA examiner was presented with the question of whether the Veteran's degenerative disc disease had its onset with the low back strain that he had in service.  The VA examiner related that as to whether the herniated disc problem started then would require speculation.  He stated that generally one would think the Veteran had acute lumbosacral strain, which bothered him over the years and then he developed disc problems sometime in the 1980s that was not necessarily related to the recurrent strain he was feeling for the 20 years prior.  The examiner stated it would require speculation to say that it was likely that the two are related.  The examiner, however, then stated that it was less likely than not that the two are unrelated and that they are separate entities.  

Although the November 2006 VA examiner issued an opinion for the question presented, the Board has determined that more development is needed to adequately address this claim.  In this regard, the VA examiner found that the question presented could not be determined without resort to speculation.  He then, however, indicated that it was less likely than not that the back problems in service and the developed disc problems are unrelated.  His statements are conflicting and confusing at best.  Furthermore, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board finds the opinion rendered by the VA examiner is inadequate.  In light of the above, an addendum VA opinion is warranted.  The Board finds that the Veteran's statement that he continued to have back problems after service to be credible.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion for the purpose of identifying the etiology of the Veteran's lumbar spine disability.  The claims folder must be made available to the examiner for review.  After review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current lumbar spine disability is related to the Veteran's active service or any incident therein.  The Veteran's statement regarding continuous symptoms involving the lumbar spine should be considered credible.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


